Title: Conversation with George Hammond, [15–16 December 1791]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, December 15–16, 1791]

Towards the end of last week, I had a very long and confidential conversation with Mr Hamilton, the Secretary of the Treasury, in the course of which the opinion, I had entertained, of that Gentleman’s just and liberal way of thinking was fully confirmed. The late unfortunate expedition under General St Clair naturally engrossed a great portion of our conversation, whence I was induced to express his Majesty’s sincere desire to see tranquillity between the Indians and the United States permanently re-established. I took occasion distantly to intimate that if this government should think proper to solicit the King’s interference for this purpose through his government in Canada, I had reason to believe that the application would not be ineffectual. To this Mr Hamilton replied that the British Government might be assured that the United States, in the present war, were actuated by no motives of extending their territory, but simply by the desire of binding down the Indians to the stipulations of their last treaty, and that if this object could not be attained by negociation, it was determined to prosecute the war with vigour—that this government was however sincerely solicitous to effect a pacification, and if the voluntary interposition of the King’s government in Canada could tend to accomplish it, such a measure would be received with the greatest gratitude.
In another part of our conversation, Mr Hamilton hinted to me, with as much caution, as the danger of committing himself too far rendered necessary, that in the affairs of this country the present is an important crisis, upon which may depend the future complexion as well of its political connexions as of its commercial arrangements with the nations of Europe. I farther collected from other incidental observations that the government of France seems inclined to hold out to this country, in their projected treaty, some additional circumstances of advantage, which will have a tendency still farther to favor and promote the navigation of the United States.
Upon this last head, I must not omit mentioning to your Lordship that Mr Hamilton informed me he was preparing a report upon the actual state of the navigation and commerce of this country, whence it would appear that the present system of France was more favorable to the former, and that of Great Britain to the latter. He however admitted, that upon balancing the general aggregate advantages resulting to the country from these respective systems, the scale had hitherto decidedly preponderated in favor of the commercial encouragements afforded by Great Britain.
